DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/05/2022 has been entered. Clams 1-2, 6-8 have been amended and claims 5, 9 have been cancelled. Therefore, claims 1-4 and 6-8 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bharadwaj (US – 10,234,960 B1).
As per claim 1, Bharadwaj discloses Variable Response Key and Keyboard comprising:
an elastomer substrate (204, Fig: 3A-4B) having a predetermined shape and comprising a magnetic powder (The particles of a magneto-rheological elastomers are typically micro- or nano-sized, and may include so-called ferromagnetic particles. Ferromagnetic particles exhibit very high magnetic permeability, Col: 8, Ln: 41-64, Fig: 3A-4B); and
a coil (an electrical coil may be fitted around or adjacent a key, such that a time-varying electrical current running through the coil produces a magnetic field. The MR material is thus subject to the magnetic field, Col: 11, Ln: 39-56, and Col: 12, Ln: 19-45, Fig: 3A-4B) disposed inside the elastomer substrate (Fig: 3A-4B),
the coil includes a plurality of coils (an electrical coil may be fitted around or adjacent a key, such that a time-varying electrical current running through the coil produces a magnetic field, Col: 11, Ln: 39-56, and Col: 12, Ln: 19-45, Fig: 3A-4B), which are wound in different directions from each other (As per figure 3A-4B, two pairs of electromagnetic structures 212, 214, and 218, 220 arranged perpendicular to each other, therefore, it’s obviously coil are wound in different directions from each other, Fig: 3A-4B),
one coil among the plurality of coils is wound in a direction parallel to a ground surface (218, 220, Fig: 3A-4B), and
another coil among the plurality of coils is wound in a direction perpendicular to the ground surface (212, 214, Fig: 3A-4B).

As per claim 2, Bharadwaj discloses wherein the one coil or the another coil is wound in a direction perpendicular to a direction in which stress is applied to the elastomer substrate (212, 214, and 218, 220, Fig: 3A-4B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj (US – 10,234,960 B1) as applied to claims 1-2 above, and further in view of Toshio Inoue (WO – 2018/008425 A1, herein after Toshio ‘425).
As per claims 4 and 6, Bharadwaj discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the magnetic powder includes spherical particles.
Toshio ‘425 discloses Active Noise Vibration Apparatus comprising:
the magnetic powder includes spherical particles (Example of the shape of the magnetic particles include, but art not particularly limited to, a sphere, a needle shape, and a plate shape, [0028]).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the variable response key and keyboard of the Bharadwaj to use the magnetic powder includes spherical particles in magneto-rheological elastomers as taught by Toshio ‘425 in order to provide more control of material properties and/or geometries of the magneto-rheological elastomers.

As per claim 8, Bharadwaj discloses wherein the one coil is wound in the direction perpendicular to the direction in which the stress is applied to the elastomer substrate (Fig: 3A), and
wherein the flat surface of the magnetic powder is perpendicular to the ground surface (Fig: 3A-4B).

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj (US – 10,234,960 B1) as applied to claims 1 and 2 above, and further in view of Toshio Inoue (WO – 2018/008425 A1, herein after Toshio ‘425)  and Akihiko (EP – 0959480 A2).
As per claim 3, Bharadwaj discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the magnetic powder includes flaky particles, and
wherein the magnetic powder is configured to be disposed inside the elastomer substrate such  that a flat surface of the magnetic powder including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate.
Toshio ‘425 discloses wherein the magnetic powder includes flaky particles (Example of the shape of the magnetic particles include, but art not particularly limited to, a sphere, a needle shape, and a plate shape, [0028], therefore, a plate shape is similar to flaky shape), and
wherein the magnetic powder (15) is configured to be disposed inside the elastomer substrate (Fig: 2, 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the variable response key and keyboard of the Bharadwaj to use the magnetic powder in which the magnetic powder includes flaky particles, and wherein the magnetic powder is configured to be disposed inside the elastomer substrate such  that a flat surface of the magnetic powder including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate as taught by Toshio ‘425 in order to provide more control of material properties and/or geometries of the magneto-rheological elastomers.
However, Bharadwaj as modified by Toshio ‘425 discloses all the structural elements of the claimed invention but fails to explicitly disclose a flat surface of the magnetic powder including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate.
Saito discloses Core Material for Noise Filter comprising:
a flat surface of the magnetic powder (2, Fig: 1) including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate (Claims 1 and 2, Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filling date to modify the variable response key and keyboard of the Bharadwaj as modified by Toshio ‘425 to make the flat surface of the magnetic powder including the flaky particles is perpendicular to the direction in which the stress is applied to the elastomer substrate as taught by Saito in order to excellent withstand voltage performance can be secured and coil component can be further miniaturized.

As per claim 7, Bharadwaj discloses wherein the another coil is wound in the direction perpendicular to the direction in which the stress is applied to the elastomer substrate (212, 214 and 218, 220 are perpendicular, Fig: 3A-4B), and
Saito further disclose wherein the flat surface of the magnetic powder (2, Fig: 1) is perpendicular to the ground surface (Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the variable response key and keyboard of the Bharadwaj as modified by Toshio ‘425 to make the flat surface of the magnetic powder is perpendicular to the ground surface as taught by Saito in order to excellent withstand voltage performance can be secured and coil component can be further miniaturized.

Response to Arguments
Applicant’s arguments, see REMARK, filed 07/05/2022, with respect to the rejection(s) of claim(s) 1-2, 4 and 8 under 35 U.S.C 102(a)(1) and claims 3, 6, 7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Toshio Inoue (WO – 2018/008425 A1, herein after Toshio ‘425) and further in view of Bharadwaj (US – 10,234,960 B1) [claims 1-2, 4, 6, 8] and Akihiko (EP – 0959480 A2)[claims 3, 7].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657